DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-13 , filed 04/21/2022, with respect to claims 1-17 have been fully considered and are persuasive.  The rejection of claims 1-17 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 allowed.
Claims 1-17 are allowed because the prior art does not teach or make obvious a slider, disposed at a discharge tray, supporting a fourth end portion of an arm such that the arm is pivotable on a third axis located at the fourth end portion of the arm.  It is this combination of limitations, in combination with the other features and limitations of claim 1 that makes these claims allowable over the prior art of record.
Claim 18-20 are allowed because the prior art does not teach or make obvious a sheet contact plate, supported by a discharge tray, pivoting about a first axis from a retracted position to a protruding position which causes a slider to slide away from a first axis along a sheet discharge direction and a third end portion to move upward and a fourth end portion of an arm moves downward.  It is this combination of limitations, in combination with the other features and limitations of claim 18 that makes these claims allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853